                        UNITED STATES DISTRICT COURT

                            DISTRICT OF NEW MEXICO


    SHARLENE BEGAY-PLATERO and
    JOHN PLATERO, JR.,

           Plaintiff,

    v.                                                  No. 18-cv-00861-PJK-SCY

    GALLUP MCKINLEY COUNTY
    SCHOOL DISTRICT,

           Defendant.




          ORDER DENYING MOTION FOR PRELIMINARY INJUNCTION


         THIS MATTER is before the court on Plaintiffs-Movants Sharlene Begay-Platero

and John Platero, Jr.’s motion for preliminary injunction as requested in their Application

for Preliminary Injunction Hearing filed September 19, 2018. ECF No. 5. The court held

an evidentiary hearing on April 25, 2019, and heard argument. Upon consideration

thereof, the motion is not well taken and should be denied. 1




1
    This case was transferred to the undersigned on March 29, 2019. ECF No. 19.
                                       Background

       The movants bring this action on behalf of their children, who are juniors at

Middle College High School (MCHS), a charter school in Gallup, New Mexico, against

the Gallup McKinley County School District (“School District”). Pl.’s Resp. to Mot. to

Dismiss 3 (ECF No. 12); see generally Compl. (ECF No. 1-1). According to the School

District, after a school shooting in Aztec, New Mexico, it consulted with local law

enforcement about strengthening security. An overriding concern was the risk of

unidentified persons on school campuses during school hours and at non-public School

District events. On April 20, 2018, School District superintendent Michael Hyatt

circulated new security policies to principals. E-mail from Michael Hyatt,

Superintendent, Gallup McKinley Sch. Dist., to ALLPrincipalsDistLis@gmcs.k12.nm.us

(Apr. 20, 2018) (ECF No. 10-1). Included was a directive that “all dances or like events”

be restricted to students from the nine high schools of the School District’s “regular

school system.” Id.; see also Compl. ¶¶ 6–7. MCHS was not included, notwithstanding

the movants’ assertion that MCHS is a part of the School District “and [is] therefore

similarly situated” to the other School District schools. Compl. 7–8, 10.

       The movants filed their complaint in state court on August 30, 2018, alleging that

the School District’s restriction violated the Equal Protection Clauses of both the United

States and New Mexico Constitutions and requesting a preliminary and permanent

injunction. Begay-Platero v. Gallup McKinley Cty. Sch. Dist., No. D-1113-CV-

201800482 (N.M. Dist. Ct., 11th Judicial Dist. 2018); see generally Compl. The School



                                             2
District removed this action to federal court on September 13, 2018. 2 ECF No. 1. The

movants applied for a preliminary injunction hearing, contending that the “specific[] and

intentional[]” exclusion of MCHS students from the School District’s dances and like

events was arbitrary and irrational. Pls.’ Appl. for Prelim. Inj. Hr’g ¶ 9 (ECF No. 5).

Jurisdiction arises under 28 U.S.C. §§ 1331 & 1367. This memorandum opinion and

order constitutes the court’s findings and conclusions. Fed. R. Civ. P. 52(a)(2).



                                          Discussion

       A court may issue a preliminary injunction prior to a trial on the merits. See Fed.

R. Civ. P. 65. However, a preliminary injunction is an “extraordinary remedy,” not a

matter of right. Benisek v. Lamone, 138 S. Ct. 1942, 1943 (2018). A movant must show

that he (1) is likely to prevail on the merits, (2) is likely to suffer irreparable harm absent

preliminary relief, (3) that the balance of equities is in his favor, and (4) a preliminary

injunction is in the public interest. Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20

(2008). The court must weigh all four factors equally, and a movant fails to meet his

burden if his showing does not satisfy any one of the four factors. Diné Citizens Against

Ruining Our Env’t v. Jewell, 839 F.3d 1276, 1282 (10th Cir. 2016). Because the




2
  The School District also moved to dismiss the movants’ complaint and application for
preliminary and permanent injunction. ECF No. 9. The motion is still pending.


                                               3
movants have not satisfied any of the four factors, their motion for preliminary injunction

should be denied. 3

A.     The Movants Have Not Shown a Likelihood of Success on the Merits

       Although a showing of “likelihood” is not as demanding a burden as “certainty” of

success, the movants must show more than a mere possibility of success. Diné, 839 F.3d

at 1282. Plaintiffs as movants must provide facts and theories sufficiently detailed to

present a prima facie case. Planned Parenthood Ass’n of Utah v. Herbert, 828 F.3d 1245,

1252 (10th Cir. 2016); see also Fed. R. Civ. P. 7(b)(1)(B) (a request for a court order

must “state with particularity the grounds for seeking the order”); D.N.M.LR-Civ. 7.1(a)

(a motion must “state with particularity the grounds and the relief sought”). The movants

do not argue that MCHS students belong to a suspect classification, nor do they allege

their exclusion violated a fundamental constitutional right. Therefore, and by their own

admission, see Compl. ¶ 5, the court undertakes a rational-basis review, inquiring

whether no “reasonably conceivable state of facts that could provide a rational basis for

the classification.” F.C.C. v. Beach Commc’ns, Inc., 508 U.S. 307, 313 (1993).




3
  The court applies a heightened standard if the requested preliminary injunction is
“disfavored” in one of the following ways: (1) it alters the status quo; (2) it mandates,
rather than prohibits, action; or (3) it grants the ultimate relief the movant desires from
victory at trial. Free the Nipple–Fort Collins v. City of Fort Collins, 916 F.3d 792, 797
(10th Cir. 2019). A movant requesting a disfavored injunction thus carries a heavier
burden and must make “strong showing” on the likelihood-of-success-on-the-merits and
balance-of-harm factors. Id. Because the movants fail to meet their ordinary burden, the
court need not undertake a heightened-burden analysis.

                                             4
       Under New Mexico state law, charter schools are classified differently from other

public schools, notwithstanding public funding. For example, local school districts must

allow charter students in grades seven through twelve to participate in school-district

extracurricular activities. However, the requirement extends to only activities sanctioned

by the New Mexico Activities Association (NMAA), such as academic and athletic

competitions. N.M. Stat. Ann. §§ 22-8-23.6, 22-8C-8(A) & 22-13-25. In addition,

although state law classifies charter schools as public schools, charter schools operate

pursuant to a contract with a “chartering authority,” which may be either the New Mexico

Public Education Commission, or, as in this case, a local school board. N.M. Stat. Ann.

§§ 22-8B-2(A)–(C), 22-8B-9; N.M. Code R. §§ 6.29.1.7(X), 6.80.4.7(D) (defining a

chartering authority) & 6.80.4.9 (contents of a proposed agreement between charting

authority and charter school for charter application). New Mexico law delineates the

powers and duties of chartering authorities, such as to “monitor . . . the performance and

legal compliance of charter schools under their authority,” to “determine whether a

charter school merits suspension, revocation or nonrenewal,” and to “develop and

maintain chartering policies and practices consistent with nationally recognized

principles and standards for quality charter authorizing.” N.M. Stat. Ann. § 22-8B-

5.3(F)–(H). Even with some oversight, and despite their classification as “public,”

charter schools are responsible for their own operations and budget, and they are

governed not by the local school district, but by a governing body as set forth in their

charter contracts. N.M. Stat. Ann. § 22-8B-4(B)–(C). They also retain autonomy to hire

their own employees. N.M. Stat. Ann. § 22-8B-10.

                                             5
       At the hearing, the movants sought to downplay New Mexico law’s clear

distinction between charter and non-charter public schools by offering anecdotal evidence

of the School District’s oversight capacity. Plaintiff-Movant Sharlene Begay-Platero

testified that the Public Education Department website lists MCHS as part of the School

District, and that she once heard Superintendent Hyatt comment to an MCHS financial

administrator that MCHS was not following the financial procedures of the School

District. 4 She also testified that she has attended two MCHS “advisory board” meetings,

and she noted that the board is merely advisory because governing authority rests with

the School District. Yet she candidly admitted the basis of her testimony was her

experience as a parent of MCHS students, and that she had little knowledge of MCHS’s

funding, the statutory framework within which it operates, or the specifics of the School

District’s supervisory role as chartering authority. She also admitted she was unaware of

any NMAA-sanctioned school dances.

       The movants also relied on the testimony by Ben Chavez, the safety coordinator

for the School District, who conceded during cross-examination that the School District

could demand MCHS produce disciplinary records. The movants contend that, because

the School District could not demand disciplinary records from other school districts,

MCHS is different. But their contention really has no bearing on whether MCHS is




4
  The School District did not object to the introduction of this hearsay statement. In any
event, the court may consider hearsay statements when evaluating a request for
preliminary injunctive relief. See 13 Moore’s Federal Practice - Civil § 65.23 (2019).

                                             6
different from the School District’s non-charter public schools, the appropriate

comparison.

       Superintendent Michael Hyatt testified that, consistent with New Mexico law, the

School District, as local chartering authority, is responsible for ensuring compliance with

the charter contract. However, he testified that MCHS has its own governing body that

sets its own policies, procedures, and budget over which neither he nor the School

District have any oversight. MCHS also has complete disciplinary authority over its

students; both Superintendent Hyatt and Mr. Chavez testified that the School District has

ready access to its own students’ disciplinary records, but not the records of MCHS

students absent a demand. The ease with which the School District could access its own

students’ disciplinary records, but not those from other school districts or MCHS,

motivated Superintendent Hyatt’s decision to restrict social, extracurricular access to only

School District students. 5

        The court finds that the testimony of Superintendent Hyatt, corroborated by that

of Mr. Chavez, was (1) more informed, (2) consistent with New Mexico law, and (3)

more credible than the testimony of Ms. Begay-Platero. New Mexico law makes a clear

distinction between charter and non-charter public schools and provides for charter


5
  Superintendent Hyatt admitted of one instance of a non-student surreptitiously
attending a School District dance. Although the effectiveness of the School District’s
security measures could inform its constitutionality, rational-basis review requires only
that a policy be “rationally related to,” not the most effective way of achieving, “a
legitimate state interest.” City of New Orleans v. Dukes, 427 U.S. 297, 303 (1976). The
evidence at the hearing supported the stated justification for the policy, notwithstanding
that the policy had once been circumvented.

                                             7
schools’ independent operations. Although the School District retains broad supervisory

authority by statute, the movants fail to show the School District retained the same

disciplinary oversight of or control over MCHS as its non-charter public schools.

Accordingly, the movants have not shown they are likely to prevail as to whether the

School District’s disparate treatment of students (students already classified differently

under state law) served no rational basis. 6

B.     The Movants Have Not Shown They Will Suffer Irreparable Harm in the
       Absence of a Preliminary Injunction

       In assessing this factor, the court must look to both the seriousness and

permanence of the injury. The injury must not be “merely serious or substantial,” but

rather, it must be “certain, great, actual and not theoretical.” Heideman v. South Salt

Lake City, 348 F.3d 1182, 1189 (10th Cir. 2003) (internal quotation marks omitted). In

addition, irreparable injury results if, after a full trial, the court is unable to grant an

effective monetary remedy because damages would be inadequate or difficult to

ascertain. Planned Parenthood Ass’n of Utah, 828 F.3d at 1252. Ordinarily, when a

plaintiff alleges a constitutional injury, such injury satisfies the irreparable-harm factor.

See Free the Nipple-Fort Collins, 916 F.3d at 805–06. It follows that the failure to show

likelihood of success on the merits necessarily deprives the plaintiff of this presumption,

requiring specific substantiation of a finding of irreparable harm. Schrier v. Univ. of

Colo., 427 F.3d 1253, 1266–67 (10th Cir. 2005).


6
 The court found no evidence of invidious intent or that the stated basis for the policy
was pretextual or unworthy of belief.

                                                8
       The movants state in both filings only that they “and others similarly situated will

be continuously and irreparably harmed” because they cannot attend School District

dances. Compl. 3; Appl. for Prelim. Inj. Hr’g 3. Such conclusory allegations cannot

support a finding of irreparable injury absent a showing of a likely constitutional harm,

and the testimony at the hearing did not suggest irreparable harm.

C.     The Movants Have Not Shown Either the Balance of the Equities Is in Their
       Favor or That a Preliminary Injunction Is in the Public Interest

       As for the balance of the equities, the movants must establish that the threatened

injury outweighs harm caused by the proposed injunction. Schrier, 427 F.3d at 1258.

Here, the movants make no attempt to balance their injury with the potential harm caused

by the proposed injunction, nor do they acknowledge any detrimental effect of a

preliminary injunction. On the other hand, the School District offered testimony that its

policy was genuinely in response to concerns of unidentifiable persons on its campuses

during closed social events. Thus, the School District limited attendance to only those

students it could discipline and of whom it could easily ascertain disciplinary status. The

School District also offered testimony that obtaining disciplinary records from MCHS

students, although possible, requires additional effort. The movants have failed to show

their harm outweighs the administrative burdens and security risks to the School District

should the court grant their preliminary injunction request.

       Turning to the fourth factor, although a prevention of a constitutional violation is

“always in the public interest,” Verlo v. Martinez, 820 F.3d 1113, 1127 (10th Cir. 2016)

(internal quotation marks omitted), a movant must establish the likelihood of a


                                             9
constitutional violation. The movants failed to establish such likelihood, let alone offered

a reasoned argument for their statement that a preliminary injunction would “serve the

public interest.” Compl. 3; Appl. For Prelim. Inj. Hr’g 3.

       NOW, THEREFORE, IT IS ORDERED that Plaintiffs-Movants Sharlene Begay-

Platero and John Platero, Jr.’s motion for preliminary injunction as requested in their

Application for Preliminary Injunction Hearing (ECF No. 5) filed September 19, 2018, is

denied.

       IT IS FURTHER ORDERED that the assigned magistrate judge shall schedule a

status conference with the parties.

       DATED this 7th day of May 2019, at Santa Fe, New Mexico.

                                                        /s/ Paul Kelly, Jr.
                                                        United States Circuit Judge
                                                        Sitting by Designation


Counsel:

David R. Jordan, The Law Offices of David R. Jordan, P.C., Gallup, New Mexico, for
Plaintiffs.

Andrew M. Sanchez and Carlos J. Padilla, Cuddy & McCarthy, LLP, Albuquerque, New
Mexico, for Defendant.




                                            10
